Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 15




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION


       ANDREY        ERMOLAEV,           a   foreign
       individual
                                                       Case No: 1:20cv24480
                         Plaintiff,
                                                       Complaint for Damages
       vs.

       HAPPY LAND FL, LLC., INNOVATIVE
       TECHNOLOGIES & CONSULTING
       LIMITED     CORP.,       SERGEY
       SLASTIKHIN,    and     SVETLANA
       SLASTIKHIN

                         Defendants.




                                 COMPLAINT FOR DAMAGES

     COMES NOW, Plaintiff, ANDREY ERMOLAEV, by and through his undersigned

     counsel states his complaint against Defendants, HAPPY LAND FL, LLC.,

     INNOVATIVE TECHNOLOGIES & CONSULTING LIMITED CORP., SERGEY

     SLASTIKHIN, and SVETLANA SLASTIKHIN and allege, upon facts, information, and

     belief, the following:

                                             PARTIES

        1. At all times material hereto, Plaintiff ANDREY ERMOLAEV is a resident and

             citizen of the Russian Federation.

        2. HAPPY LAND FL, LLC. is a defunct limited liability company, with its principle

             place of business in 1920 E HALLANDALE BEACH BLVDSUITE 808


                                                                                        1
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 15




             HALLANDALE BEACH, FL 33009. No known members of Happy Land FL,

             LLC. reside in the Russian Federation.

        3. INNOVATIVE TECHNOLOGIES & CONSULTING LIMITED CORP. is an

             “inactive” company that is headquartered in Hong Kong, China. However, its

             principle place of business is 3323 NE 163RD STREET SUITE 405 NORTH

             MIAMI BEACH, FL 33160, and a mailing address of 1920 E HALLANDALE

             BEACH BLVD SUITE 808 HALLANDALE BEACH, FL 33009.

        4. SERGEY SLASTIKHIN and SVETLANA SLASTIKHIN are married, reside and

             are domiciled in 16436 NE 32ND AVE NORTH MIAMI BEACH, FL 33160. Mr.

             Slastikhin had a cosmetology license that expired last year, linked to the address

             15811 COLLINS AVE APT 3706 SUNNY ISLES BEACH, FL 33160

                                     JURISDICTION AND VENUE

        5.    Jurisdiction is proper in this Court because this is an action for damages that

             exceeds $75,000.00

        6. Venue is also proper because all of the acts and omission complained of herein

             occurred and will continue to occur in Miami-Dade County, Florida.

        7. All Defendant individuals and entities maintain their domicile and/or principle

             places of business in Miami-Dade County, Florida. All conditions precedent to

             filing this case have been complied with or waived by the Defendants.

         BACKGROUND FACTS AS IT PERTAINS TO SERGEY SLASTIKHIN

        8. Mr. Slastikhin, along with his wife, were born in the Russian Federation where

             they lived and work as a commercial real estate developer with the company

             Engineering Systems.



                                                                                             2
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 15




        9. Engineering Systems was a company owned by Mr. Slastikhin, who primarily

           worked on development projects for the Roscosmos State Corporation for

           Aviation Activities (“Roscosmos”). Roscosmos is the Russian state-owned

           agency, equivalent to NASA in the United States, and is responsible for space

           flights, cosmonautics programs, airplane research, and military research.

        10. Engineering Systems was paid large amounts of money - tens of millions of

           dollars to do construction work at Roscosmos. In doing so, the Federal Security

           Service (“FSB”), the modern equivalent to the KGB, granted a license to Mr.

           Slastikhin and his company to access state secrets of the Russian Federation.

        11. Using Russian State Secrets, Engineering Systems embezzled the tens of millions

           of dollars paid to them, and fled the Russian Federation to the United States.

        12. At this point, Engineering Systems has declared bankruptcy in the Russian

           Federation, and Mr. Slastikhin has been formally arrested in absentia and charged

           with fraud, among other things.

        13. Upon coming to the United States, Mr. Slastikhin and his wife endeavored to

           open up a slew of companies. Some of those companies are as follows:

            a. ES DEVELOPMENT, LLC

            b. TAXIMETA LLC

            c. ES IT MOTION, LLC

            d. LIKEITBEST LLC

            e. ES IT EVOLUTION LLC

            f. ENGINEERING SYSTEMS AMERICA, INC.

            g. ES MIAMI HOLIDAY, INC.

            h. ES AMERICAN FINANCE, INC.

                                                                                             3
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 15




        14. Sergey Slastikhin and Svetlana Slastikhin’s primary company is SVM-MED,

            LLC., which is a Florida limited liability company which offers pregnancy

            management, particularly as it relates to soliciting pregnant Russian women to

            give birth in the United States.

        15. SVM-MED, LLC. has partners on its website, all run by Sergey and Svetlana

            Slastikhen, mostly related to lifestyle branding, such as the purchase of obtaining

            luxury apartments, luxury vehicles, passport and immigration service, etc. These

            services are based in a series of “package” that range from $700.00 to $17,000.00

            for a three-month period.

        16. Moreover, the Slastikhin family, engage in a series of activities that are

            unscrupulous in nature, such as entering into agreements with individuals

            regarding the lease of vehicles, and passing them off as “purchased” vehicles.

            The scheme is relatively simple, Sergey and Svetlana, approach a wealthy

            Russian individual and claim that they will make their lives easier. One of those

            services is the procurement of a luxury vehicle. Sergey and Svetlana will take

            money for the purchase of a new vehicle, and instead, lease that vehicle. Sergey

            and Svetlana will create a fake registration with the victim’s credentials, all

            making it look like a true purchase.

        17. To make matters worse, Sergey and Svetlana do not even use their real names or

            business entitles, they pay non-parties to register the cars under their names.

                                 FACTS AND ALLEGATIONS

        18. Around July and April, Plaintiff entered into a series of “Consulting

            Agreements” for the purpose of establishing and researching potential business



                                                                                                4
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 15




              opportunities in the United States, as well as provide for Mr. Ermolaev’s

              significant other, Anastasiia Utiuzh.

         19. All of these agreements were identical, with the only difference being the

              amount paid for services.1

         20. In furtherance of these agreements, Plaintiff was sent, and paid, seven invoices

              totaling $1,012,124.00 to the Defendants. See Composite Exhibit D for Partial

              Invoices. Despite the language of the invoice, Defendants never did what they

              were contracted to do. There was no advertising, no filing fees, no development,

              no support, and nothing else that was promised, billed, and paid for.

         21. Notwithstanding the above, Sergey and Svetlana Slastikhen were supposed to

              purchase two automobiles for Mr. Ermolaev, with the intent that Mr. Ermolaev

              would use these vehicles when in the United States. While he is not in the United

              States, Mr. Ermolaev’s significant other would use these vehicles for her

              pleasure.

         22. On February 18, 2020, a Mercedes Benz G63 AMG with a VIN of

              WDCYC7HJ2KX317444 was supposed to be purchased from Svetlana

              Stastikhin. Although an exact amount is not available to undersigned at writing

              this Complaint, Plaintiff paid Svetlana Stastikhin roughly $150,000.00 for the

              vehicle.




     1
      The Consulting Agreement between Ermolaev and Innovative Technologies & Consulting Limited Corp
     executed on April 12, 2019 and a compensation sum of $165,905.00 is attached as Exhibit A. The
     Consulting Agreement between Ermolaev and Innovative Technologies & Consulting Limited Corp
     executed on April 30, 2019 with a contract sum of $37,214.00 and executed on April 30, 2019 is attached
     as Exhibit B. The Consulting Agreement between Ermolaev and Happy Land FL LLC executed on July 8,
     2019 with a contract sum of $201,654.00 is attached as Exhibit C.



                                                                                                               5
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 15




        23. The registration that was provided to me by Svetlanan Statikhin was a fake

            registration.

        24. All of the vehicle information, as well as the DL/FEID fields on the duplicate

            registration belong to Svetlana Slastikhein, except for the owner information that

            was printed as: Anastasiia Utiuzh, 10203 Collins Avenue, Apt 303 Bal Harbour,

            Florida 33154.

        25. It turned out, even after taking the money, Svetlana Slastikhin, and Sergey

            Slastikhin, aiding Svetlana Slastikhin, simply took the money and ran, as it was

            soon discovered that the lease was in default.

        26. Ms. Utiuzh was sued by Luxury Lease Company in Miami-Dade County under

            case number 2020-005567-CA-01. In order to obtain the car, and have the

            lawsuit dismissed against Mr. Utiuzh, Plaintiff arranged, through his attorney

            and the attorney of Luxury Lease Company, to have Mercedes Benz of Coral

            Gables purchase the vehicle, and then instigate a transfer of money to formally

            obtain ownership of the vehicle. Plaintiff followed through with his plan to the

            tune of $165,000.00.

        27. In that regard, Plaintiff paid twice, totaling over $300,000.00 for one vehicle.

        28. This same type of scheme was done with a Mercedes-Benz GLE 450, VIN

            4JGFB5KB6LA069219

                        ALTER EGO – PIERCING THE CORPORATE VEIL

        29. Sergey Slastikhin is personally labile for any of the bad deeds conducted by

            HAPPY LAND FL LLC and INNOVATIVE TECHNOLOGIES &

            CONSULTING LIMITED CORP. because Sergey Slastikhin dominated and

            controlled the respective corporate entities to such an extent, that the business

                                                                                                6
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 15




            entities were non-existent. Mr. Slastikhin and his wife used Happy Land FL LLC

            and. Innovative Technologies & Consulting Limited Corp to steal money from

            Andrey Ermolaev to the tune over a million dollars. These funds went straight

            into the coffers of Sergey Slastikhin and his wife, Svetlana Slastikhin.

        30. The corporate form of HAPPY LAND FL LLC and INNOVATIVE

            TECHNOLOGIES & CONSULTING LIMITED CORP. had no other purpose

            than to be used for the improper purpose of scamming Andrey Ermolaev,

            Anastasiia Utiuzh, and others out of millions of dollars.

        31. The fraudulent activity perpetrated by Sergey and Svetlana Slastikhin, through

            their corporate entities, HAPPY LAND FL LLC and INNOVATIVE

            TECHNOLOGIES & CONSULTING LIMITED CORP., caused direct and

            proximate pecuniary harm to Andrey Ermolaev.

                  FACTS AS THEY PERTAIN TO RACKETEER INFLUENCED AND
                          CORRUPT ORGANIZATIONS ACT (“RICO”)

         32. The Organized Crime Control Act (RICO) was enacted by Congress in an effort

             “to provide new weapons of unprecedented scope for an assault upon organized

             crime and its economic roots.”

         33. The statute provides a private civil remedy to persons injured in their business

             or property “by reason of” a substantive violation.

         34. RICO outlaws four types of activities:

             a. (1) Section 1962(a) prohibits a person from investing in an enterprise any

                   income derived from a pattern of racketeering activity;

             b.    (2) Section 1962(b) prohibits a person from using a pattern of racketeering

                   activity to acquire or maintain control over an enterprise;


                                                                                                 7
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 15




            c. (3) Section 1962(c) prohibits a person from conducting the affairs of an

                enterprise through a pattern of racketeering; and (4) Section 1962(d)

                prohibits a person from conspiring to violate §§ 1962(a), 6 (b), or (c).

         35. “Racketeering activity” is an element common to all of RICO’s prohibitions.

            Congress defined “racketeering” activity to include a variety of state and federal

            predicate crimes.

         36. As it pertains to any and all RICO claims, an enterprise includes any union or

            group of individuals associated in fact. As such, Sergey Slastikhin and Svetlana

            Slastikhin have worked together to commit various patters of racketeering

            activity. Clearly, both Svetlana Slastikhin and Sergey Slastikhin are separate and

            distinct individuals, that conduct their nefarious deeds together to further the

            enterprises affairs. The enterprise that they further is HAPPY LAND FL,

            INNOVATIVE TECHNOLOGIES & CONSULTING LIMITED CORP., SVM-

            MED, LLC. and other entities under their control, along with other co-

            conspirators.

         37. The key to distinctness depends less on whether the corporations are separate in

            the formal legal sense and more on whether the corporations are free to act

            independently of each other and to advance their own separate interests. It is

            shown that Svetlana and Sergey Slastikhin are more than distinctive individuals

            legally, but also “in spirit as well.” Both of them engage, separately, in a pattern

            of racketeering activity through various entities for the benefit of the overall

            enterprise.

         38. For example, both Sergey Slastikhin and Svetlana Slastikhin engage in a pattern

            of racketeering activity as it pertains to Wire Fraud, having devised or intending

                                                                                               8
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 15




            to devise any scheme or artifice to defraud, or for obtaining money or property

            by means of false or fraudulent pretenses. Sergey Slastikhin, using various

            entities, convinced Andrey Ermolaev to wire over one million dollars under the

            fraud of a consulting agreement. As it turned out, Mr. Slastikhin did nothing that

            he was contracted to do. Next, Ms. Svetlana Slastikhin, acting individually, but

            also in concert with the overall “criminal enterprise,” forged vehicle

            registrations, and used those forgeries to obtain money from Mr. Andrey

            Ermolaev. Both Sergey Slastikhin and Svetlana Slastikhin solicited wire

            transfers, and therefore it was foreseeable that wires would be used.

         39. This same activity as mentioned in paragraph 38 leads to the obvious conclusion

            that Ms. Sergey and Svetlana Slastikhin violated federal law as it relates to fraud

            in connection with identifying documents and information. Svetlana Slastikhin

            forged documents in connection with a series of automobiles, all to create a

            fraud in order to procure substantial pecuniary gain.

         40. All of the aforementioned racketeering activities result from the intent to

            defraud Andrey Ermolaev, and potentially many others like him.

         41. Ultimately, it is clear that both Sergey and Svetlana Slastikhin committed wire

            fraud

         42. The predicate acts of wire fraud, forging documents, and other general criminal

            activity by Sergey and Svetlana Slastikhin has been occurring for years, both

            overseas and in the United States. This is notwithstanding the “birthing tourism”

            that Sergey and Svetlana Slastikhin have engaged in under the SVM-MED

            company.




                                                                                               9
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 10 of 15




                                   COUNT I – CIVIL THEFT
                    (PLAINTIFF AGAINST SERGEY SLASTIKHIN AND SVETLANA
                                        SLASTIKHIN)

          43. Plaintiff incorporates and re-alleges count 1-42 and states the following in

              support:

          44. Both Sergey and Svetlana Slastikhin have knowingly and permanently deprived

              Andrey Ermolaev of fungible property that belongs to him when they took his

              money and failed to deliver the aforementioned Mercedes G63 AMG and the

              Mercedes GLE 450.

          45. Both Sergey and Svetlana had felonious intent to deprive Andrey Ermolaev of

              funds that belonged to him.

     WHEREFORE, Plaintiff demands actual damages, treble damages, attorney’s fees, and

     any other relief that is appropriate under the law.

                       COUNT II – CONVERSION – PLEAD ALTERNATIVELY
                    (PLAINTIFF AGAINST SERGEY SLASTIKHIN AND SVETLANA
                                        SLASTIKHIN)

           46. Plaintiff incorporates and re-alleges count 1-42 and states the following in

               support:

           47. Plaintiff has an ownership interest in the money that he sent to Defendants.

               Defendant Sergey and Svetlana Slastikhin, through their companies, charged

               Plaintiff money for services that Plaintiff never contracted for.

           48. Defendant Sergey and Svetlana Slastikhin, through their companies, committed

               wrongful acts inconsistent with the property rights of the Plaintiff.

           49. As a direct and proximate cause of Defendant Sergey and Svetlana Slastikhin,

               through their companies, Plaintiff was damaged in a pecuniary fashion.



                                                                                              10
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 11 of 15




     WHEREFORE, Plaintiff demands actual damages and whatever relief is just and proper

     for Defendants’ conduct.

                              COUNT III- BREACH OF CONTRACT
                  (PLAINTIFF AGAINST HAPPY LAND FL, LLC. and INNOVATIVE
                       TECHNOLOGIES & CONSULTING LIMITED CORP)

           50. Plaintiff incorporates and re-alleges count 1-42 and states the following in

               support:

           51. Plaintiff had valid contracts with HAPPY LAND FL, LLC. and

               INNOVATIVE TECHNOLOGIES & CONSULTING LIMITED CORP. for

               consulting services, as shown in Exhibit A, B, and C of this Complaint.

           52. Plaintiff paid money per invoices from each respective corporate entity, but did

               not receive the services that were billed and paid for on the invoices.

           53. Defendants not providing services is a material breach of the various contracts

               that Plaintiff entered into.

           54. As a direct and proximate cause of Defendants breaching the three respective

               contracts, Plaintiff suffered pecuniary harm.

     WHEREFORE, Plaintiff demands actual damages and whatever relief is just and proper

     for Defendant’s breach of contract.

       COUNT IV – BREACH OF CONTRACT PIERCING THE BUSINESS ENTITY
           (PLAINTIFF AGAINST SERGEY SLASTIKHIN AND SVETLANA
                               SLASTIKHIN)

           55. Plaintiff incorporates and re-alleges count 1-42 and states the following in

               support:

          56. Moreover, Plaintiff incorporates the allegations in Count III of this Complaint

               in this instant Count.



                                                                                              11
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 12 of 15




          57. Sergey Slastikhin is personally labile for any of the bad deeds conducted by

               HAPPY LAND FL LLC and INNOVATIVE TECHNOLOGIES &

               CONSULTING LIMITED CORP. because Sergey Slastikhin dominated and

               controlled the respective corporate entities to such an extent, that the business

               entities were non-existent. Mr. Slastikhin and his wife used Happy Land FL

               LLC and. Innovative Technologies & Consulting Limited Corp to steal money

               from Andrey Ermolaev to the tune over a million dollars. These funds went

               straight into the coffers of Sergey Slastikhin and his wife, Svetlana Slastikhin.

          58. The corporate form of HAPPY LAND FL LLC and INNOVATIVE

               TECHNOLOGIES & CONSULTING LIMITED CORP. had no other purpose

               than to be used for the improper purpose of scamming Andrey Ermolaev,

               Anastasiia Utiuzh, and others out of millions of dollars.

           59. The fraudulent activity perpetrated by Sergey and Svetlana Slastikhin, through

               their corporate entities, HAPPY LAND FL LLC and INNOVATIVE

               TECHNOLOGIES & CONSULTING LIMITED CORP., caused direct and

               proximate pecuniary harm to Andrey Ermolaev.

     WHEREFORE, Plaintiff demands actual damages and whatever relief is just and proper

     for Defendant’s breach of contract.

                               COUNT V – FRAUD
             (PLAINTIFF AGAINST SERGEY SLASTIKHIN AND SVETLANA
                                 SLASTIKHIN)

           60. Plaintiff incorporates and re-alleges count 1-42 and states the following in

                support:




                                                                                                   12
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 13 of 15




           61. Defendant Sergey and Svetlana Slastikhin knew their statements were not true

                when they offered procure the Mercedes-Benz GLE and the Mercedes-Benz

                G63 AMG.

           62. Instead of purchasing the vehicles, they leased them, took money from

                Plaintiff as if Defendants were purchasing new vehicles, and left Plaintiff with

                vehicles that did not truly belong to him. This prompted Plaintiff to have to re-

                purchase the same Mercedes-Benz G63 AMG from Mercedes Benz of Coral

                Gables.

           63. Defendants had the intention to deprive Plaintiff of his funds, and this is

                proven by Defendants giving Plaintiff’s significant other two fake

                registrations.

           64. Plaintiff relied on Defendant’s misstatements, and that misstatement and fraud

                caused the actual and proximate harm that Plaintiff experienced.

     WHEREFORE, Plaintiff demands actual damages, compensatory damages, attorney’s

     fees and costs, and any other relief that is just and proper.

                  COUNT VI – VIOLATION OF RICO (18 U.S.C. 1962(c)
             (PLAINTIFF AGAINST SERGEY SLASTIKHIN AND SVETLANA
                                 SLASTIKHIN)

            65. Plaintiff incorporates and re-alleges count 1-42 and states the following in

                support:

            66. 18 U.S.C. 1962(c) holds that

                      “It shall be unlawful for any person through a pattern of racketeering

                      activity or through collection of an unlawful debt to acquire or maintain,

                      directly or indirectly, any interest in or control of any enterprise which



                                                                                                   13
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 14 of 15




                    is engaged in, or the activities of which affect, interstate or foreign

                    commerce.”

           67. Sergey and Svetlana Slastikhin are “people” under the definition of a “person”

              under 18 U.S.C. 1962(c). Sergey and Svetlana Slastikhin work together, but

              are distinct from one another in order to perform racketeering acts under

              Happy Land FL LLC., INNOVATIVE TECHNOLOGIES & CONSULTING

              LIMITED CORP., and other entities not named in this instant action.

           68. Next, Sergey and Svetlana Slastikhin have conducted a pattern of racketeering

              activities, including, but not limited too: Wire Fraud, fraud as it relates to

              identification documents, and mail fraud. These three racketeering activities

              were done in relatively close proximity to one another.

           69. Moreover, on information and belief, Sergey and Svetland Slastikhin have

              also committed other racketeering activities such as money laundering through

              their multiple entities, as well as laws violating the use and procurement of

              passports or citizenship through their SVM-MED, LLC. entity, which is a

              supporter of birth tourism from the Russian Federation. Although the activities

              stated in this chapter did not cause harm to Plaintiff, it is clear that Sergey and

              Svetlana Slastikhin have conducted themselves with fraudulent intent, both in

              the United States and abroad.

           70. In that stead, Defendants has used the enterprise of Happy Land FL LLC.,

              INNOVATIVE TECHNOLOGIES & CONSULTING LIMITED CORP, and

              other entities to establish and propagate their racketeering activities, through

              interstate commercial, which have resulted in direct and proximate harm to

              Plaintiff.

                                                                                                 14
Case 1:20-cv-24480-CMA Document 1 Entered on FLSD Docket 10/30/2020 Page 15 of 15




            71. Moreover, based on the prior conduct of Defendants in the United States and

                abroad, it is clear that there is a threat of a continuing criminal conduct,

                making the conduct of Defendants a “closed end scheme.”

     WHEREFORE, Plaintiff requests that this Court enter judgment against the Defendants

     as follows actual damages, treble damages, attorney’s fees, and any other relief that is

     allowed when a Defendant has violated 18 U.S.C. 1962(c).



     Dated: October 30, 2020


     Respectfully submitted,
                                                    Law Offices of Andre G. Raikhelson, LLC.
                                                    Counsel for Plaintiff
                                                    301 Yamato Road
                                                    Suite 1240
                                                    Boca Raton, FL 33431
                                                    Telephone:    (954) 895-5566
                                                    Primary Email: arlaw@raikhelsonlaw.com
                                                    Secondary email: a.raikhelson@icloud.com

                                                    /s/ Andre G. Raikhelson
                                                    Andre G. Raikhelson, Esq.
                                                    Bar Number: 123657




                                                                                                15
